Citation Nr: 0025331	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  98-18 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 

REMAND

The veteran had active duty from November 1971 to December 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

A hearing was held before a Member of the Board in July 2000.  
That hearing was conducted under the authority of the 
Chairman.  A transcript of the hearing is of record.

At the hearing on appeal, the veteran and his representative 
submitted some new evidence with a waiver of RO 
consideration.  That evidence was accepted and associated 
with the claims folders.

Review of the claims file indicates that subsequent to the 
July 2000 Travel Board hearing additional evidence pertinent 
to the application to reopen the claim for service connection 
for chronic paranoid schizophrenia has been submitted.  This 
evidence was received by the RO in August 2000 and forwarded 
to the Board.  This evidence has not been reviewed by the RO, 
and a supplemental statement of the case was not issued.  
Absent a waiver from the veteran or his representative, the 
additional evidence must be addressed in a supplemental 
statement of the case.  38 C.F.R. §§  19.37, 20.1304(c) 
(1999).  Neither the appellant nor his representative has 
submitted such waiver in this case.

Other due process concerns also make further development 
necessary.  During the course of this appeal the standard for 
review of new and material evidence claims has been changed.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In order 
to avoid any prejudice to the appellant, this matter will be 
reviewed by the RO, and the appropriate standard will be 
provided to the appellant and his representative.

Finally, at the personal hearing before the undersigned, the 
appellant reported that his first post-service psychiatric 
treatment had been in 1974.  He reported that he went to a 
private physician who referred him to the Montgomery VA 
medical center.  The appellant reports having gone to that 
facility, and being transferred by ambulance to he VA in 
Tuskegee.  Review of the record indicates that this may have 
been the first time this history was presented.  Previously, 
it was indicated that his first post-service treatment had 
been in 1976.  As the VA has a duty to assemble, or attempt 
to assemble its own records, a request for these records will 
be undertaken.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should attempt to obtain VA 
records from VA facilities in Montgomery 
and in Tuskegee dated prior to 1976.  
Specifically, an attempt should be made 
to ascertain whether the appellant was 
treated or hospitalized at those 
facilities in 1974, and if so whether any 
records can be obtained.  If it is found 
that there is no record of treatment of 
the veteran being treated at those 
facilities, then such information should 
be set forth in the claims folder.

2.  The RO should review the evidence 
submitted subsequent to the July 2000, 
Travel Board hearing.  In addition, any 
information gained pursuant to the first 
paragraph should be considered.  To the 
extent the benefit sought is not granted, 
a supplemental of the case that addresses 
the additional evidence submitted by the 
veteran should be prepared.  That 
document should include a discussion of 
the current Hodge standard for review of 
new and material evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


